UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT
                        __________________

                            No. 10-1587
                        __________________

In Re:   DARNELL E. ROSS,

                Petitioner.



                        __________________

                 On Petition for Writ of Mandamus.
                         __________________

Submitted:   May 28, 2010                   Decided:   May 28, 2010
                         __________________

Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.
                        __________________

Petition dismissed by unpublished per curiam opinion.
                        __________________

Darnell E. Ross, Petitioner Pro Se.
                        __________________

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Petitioner has filed a motion for leave to proceed in forma

pauperis and a pro se petition for writ of mandamus purportedly

pursuant to the Crime Victim’s Rights Act, 18 U.S.C. § 3771.

       The Crime Victim’s Rights Act affords to victims of crime

the rights to receive notice of court proceedings, to be heard

at    court    proceedings,       to     confer    with    government      counsel,         to

receive restitution, to be free from unreasonable delay, and to

be    treated    with    fairness.          18    U.S.C.    §   3771(a).             The   Act

provides that these rights shall be asserted in the district

court    and    that     “[i]f    the     district      court     denies       the    relief

sought, the movant may petition the court of appeals for a writ

of mandamus.”          18 U.S.C. § 3771(c)(3).              If such a petition is

filed, “[t]he court of appeals shall take up and decide such

application forthwith within 72 hours after the petition has

been    filed.”        Id.      Furthermore,       “[i]f    the    court       of    appeals

denies the relief sought, the reasons for the denial shall be

clearly stated on the record in a written opinion.”                        Id.

       Petitioner       Ross     moves    for     relief   from     his    state       court

sentence for abduction with intent to defile on the ground that

his    sentence    was       greater     than    that   prescribed        by    the    state

legislature for this crime.




                                             2
     The statutory provision for expedited mandamus review of a

district   court’s   denial   of   rights   asserted    under   18   U.S.C.

§ 3771(a) has no application to the claims asserted by Ross.

Ross’s claims are attacks on the legality of his confinement,

which may be raised on direct appeal in state court, in state

post-conviction proceedings, or potentially in federal district

court in a petition for writ of habeas corpus.             He has not been

denied any rights under 18 U.S.C. § 3771(a) which could form the

basis for a mandamus petition to this Court.

     Accordingly,    the   Court   denies   the   motion   to   proceed   in

forma pauperis as moot, and dismisses this mandamus petition.


                                                       PETITION DISMISSED




                                    3